QuickLinks -- Click here to rapidly navigate through this document




4-24-2000
Exhibit 10(p)


MINNTECH CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

    THIS INSTRUMENT amends and restates the Minntech Corporation Supplemental
Executive Retirement Plan effective as of April 1, 2000. The Plan was originally
established effective as of April 1, 1995.

    Sec. 1.  Purpose of Plan.  The purpose of this Plan is to permit a select
group of management employees and directors to defer a portion of their
compensation to a later date and to provide these employees and directors with
supplemental retirement benefits as set forth herein.

    Sec. 2.  Definitions.  When used in this Plan, the following terms shall
have the meanings assigned below:

    2.1  Board.  "Board" is the Board of Directors of Minntech Corporation.

    2.2  Covered Compensation.  "Covered Compensation" is the base salary earned
by the Participant for the Plan Year. For a Board member, "Covered Compensation"
is directors' fees.

    2.3  Deferred Compensation.  "Deferred Compensation" is the portion of a
Participant's Covered Compensation and Incentive Compensation which the
Participant has elected to defer under Sec. 3.1 of this Plan.

    2.4  Incentive Compensation.  "Incentive Compensation" is the Participant's
annual cash bonus accrued by the Employer on the last day of the Plan Year and
payable thereafter to the Participant.

    2.5  Minntech.  "Minntech" is Minntech Corporation, a Minnesota corporation.
Minntech Corporation is the administrator of the Plan. The chief financial
officer of Minntech is authorized to perform general administrative functions
under the Plan on behalf of Minntech.

    2.6  Participant.  A "Participant" is any executive or management level
employee of Minntech who meets all of the following requirements: (i) the
individual has become a "participant" in the Retirement Plan, (ii) the
individual is an executive officer of Minntech, (iii) the individual is a highly
compensated employee as defined in Internal Revenue Code Section 414(q) (or in
the case of an individual who became an employee of Minntech during the current
Plan Year or the previous Plan Year, he or she would be such a highly
compensated employee if he or she had received compensation from Minntech during
the preceding Plan Year equal to the individual's current annual rate of
compensation), and (iv) the individual is a member of a select group of
management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974. "Participant" also means any Board member. Each such employee or Board
member shall continue to be eligible to contribute to this Plan until such
individual ceases to be an employee or Board member who meets the requirements
described above; provided, however, that the individual shall continue to be a
Participant for purposes of the provisions of this Plan other than Sec. 3 until
his or her benefits are fully paid. The Board, from time to time, may provide by
resolution for additional positions that will qualify for participation in this
Plan, provided, however, that any such employee must satisfy clauses (iii) and
(iv) of the first sentence of this section.

    2.7  Plan Year.  The "Plan Year" is the 12 month period ending on each March
31.

    2.8  Retirement Plan.  The "Retirement Plan" is the Minntech Corporation
Profit Sharing and Retirement Plan, as it may be amended from time to time.

--------------------------------------------------------------------------------

    Sec. 3.  Deferred Compensation and Other Credits.  

    3.1  Deferral Election.  Each Participant may elect to have treated as
Deferred Compensation amounts which are earned or ascertained subsequent to the
date of such election, subject to the following:

(a)The maximum amounts that may be elected for any Plan Year are:

(1)75% of the Participant's Covered Compensation in the case of an employee, and
100% of the Participant's Covered Compensation in the case of a Board member.

(2)90% of the Participant's Incentive Compensation.



(b)An election of Deferred Compensation pursuant to this section shall be in
writing, and shall be made on or before the March 30 prior to the beginning of
the Plan Year. The Election shall apply to Covered Compensation and Incentive
Compensation payable during the next Plan Year. Such election shall remain in
effect for and shall be irrevocable during the Plan Year, except that a
Participant who is determined by the Company in its sole discretion to have
incurred a financial hardship as defined in Sec. 6 may elect to completely
discontinue future deferrals. A new election may be made for each subsequent
Plan Year. If no election is made by a Participant prior to the first day of any
Plan Year, the election in effect for the prior Plan Year, if any, shall
continue in effect.

(c)Notwithstanding subsection (b), within 30 days of the date on which the
Participant first becomes eligible to participate in the Plan, the Participant
may make an election of Deferred Compensation for Covered Compensation with
respect to services to be performed subsequent to the election.

(d)Notwithstanding the foregoing, no amounts shall be deferred from any Covered
or Incentive Compensation that is payable on a date that is after the
individual's termination of employment or directorship occurred.

(e)On the date that an amount of Deferred Compensation under this section would
otherwise be paid to the Participant, the amount of such Deferred Compensation
shall be credited to an account on the books of Minntech.

    3.2  Profit Sharing Make-up Credits.  A Participant may be eligible to
receive additional credits to a separate account established under this Plan to
make up for the limit imposed on Discretionary Contributions under the
Retirement Plan by Section 401(a)(17) of the Internal Revenue Code. Any such
credits shall be determined as follows:

(a)The amount of a Participant's credit for any Plan Year shall be equal to
(i) the amount of Discretionary Contributions that would have been allocated to
the Participant for the Plan Year under the Retirement Plan if the limit on
compensation under Section 401(a)(17) of the Internal Revenue Code and the
dollar limit on contributions under Section 415(c)(1)(A) of said Code did not
apply, minus (ii) the amount of Discretionary Contributions actually allocated
to the Participant for the Plan Year under the Retirement Plan.

(b)In order to receive a credit for a Plan Year under this Sec. 3.2, the
Participant must be employed by Minntech on the last day of the Plan Year to
which the Discretionary Contribution relates.

(c)For purposes of deemed investments under Sec. 4, the credit for a Plan Year
under this Sec. 3.2 shall be reflected in the Participant's separate account as
of the date that the Discretionary Contribution for that Plan Year is deposited
in the Participant's account in the Retirement Plan. The first credit under this
Sec. 3.2 was for the Plan Year commencing April 1, 1998.

2

--------------------------------------------------------------------------------

(d)The Participant's elections under Sec. 4 and Sec. 5 shall also apply to the
separate account reflecting the amounts credited under this Sec. 3.2. If no
account has been established for a Participant under Sec. 3.1 prior to the first
date an amount is to be credited to the Participant under this Sec. 3.2, the
Participant shall promptly file an election designating deemed investments for
purposes of Sec. 4 and the method of distributions for purposes of Sec. 5.

(e)If the Participant's employment with Minntech terminates before the
Participant has become 100% vested under Sec. 7.2 of the Retirement Plan, the
Participant shall be entitled to a benefit from the account established under
this Sec. 3.2 based only on the vested portion of that account. The vested
portion shall be determined by multiplying the balance in the account as of the
date the termination of employment occurred by the vested percentage on that
date determined under Sec. 7.2 of the Retirement Plan. The balance of the
account in excess of the vested portion shall be subtracted from the account as
of the date the termination of employment occurred and shall be irrevocably
forfeited. The vested portion shall thereafter continue to be held in the
Participant's account until distributed and shall remain subject to the other
provisions of this Plan.

(f)Except as provided to the contrary in this Sec. 3.2, credits under this
section shall be subject to all of the provisions of this Plan after they have
been credited to the Participant's account.

    3.3  Matching Credits.  A Participant may be eligible to receive additional
Matching Credits to a separate account established under this Plan. Any such
credits shall be determined as follows:

(a)The Matching Credit under this section for a particular period will be equal
to 50% of the amount of Deferred Compensation credited to the Participant for
that period pursuant to the Participant's Deferral Election under Sec. 3.1.
However, for purposes of applying the previous sentence, any Deferred
Compensation credited to the Participant for a Plan Year in excess of $15,000
shall be disregarded, and Matching Credits for that Plan Year shall cease when
this limit is reached during the Plan Year.

(b)For purposes of deemed investments under Sec. 4, each Matching Credit under
this Sec. 3.3 shall be reflected in the Participant's separate account as of the
date the Deferred Compensation on which the Matching Credit is based is credited
to the Participant's account in this Plan. The first Matching Credits under this
Sec. 3.3 shall be for the Plan Year commencing April 1, 2000.

(e)The Participant's elections under Sec. 4 and Sec. 5 shall also apply to the
separate account reflecting the amounts credited under this Sec. 3.3. The
Participant is always 100% vested in the amounts credited under this Sec. 3.3.

(e)Except as provided to the contrary in this Sec. 3.3, credits under this
section shall be subject to all of the provisions of this Plan after they have
been credited to the Participant's account.

    3.4  Participant Accounts.  No Participant shall derive any rights or
benefits in or to any assets of Minntech solely from the establishment or
maintenance of accounts on the books of Minntech for purposes of this Plan.

    Sec. 4.  Deemed Investment of Deferrals.  

    4.1  Election of Deemed Investment.  Each Participant shall designate the
form and percentages of deemed investment options in Sec. 4.2 at the time of his
or her first annual election of Deferred Compensation on a form provided by
Minntech (or at the time the Participant first receives a credit under Sec. 3.2,
if earlier). The Participant may change the form or percentages of deemed
investment options during his or her period of employment or directorship with
Minntech by filing a new form with Minntech or its designated agent. The new
investment options shall apply to the period commencing as soon as
administratively feasible following the date on which the change is received by

3

--------------------------------------------------------------------------------

Minntech or its designated agent (as determined by Minntech or its designated
agent in its sole discretion) and ending on the day before the effective date of
a subsequent election. All elections must be expressed in whatever increments
for each investment option Minntech or its designated agent may establish from
time to time. The Participant may file separate elections for the deemed
investment of the existing account balance and the deemed investment of future
deferrals and credits.

    4.2  Investment Options.  Prior to the time any benefit is actually paid to
the Participant as provided below, the Participant's accounts shall be increased
by the gain or decreased by the loss (the "adjustment") determined on the basis
of the following forms of investments as selected by the Participant as in
effect from time to time during the period after each amount was credited to the
Participant's accounts.

(a)Fidelity Magellan Fund.

(b)Alleghany Safety of Principal Fund.

(c)Vanguard GNMA Fund.

(d)Value Line Aggressive Income Fund.

(e)Alleghany Balanced Fund.

(f)Vanguard Institutional Index Fund.

(g)Alleghany Montag & Caldwell Growth Fund.

(h)Heartland Value Fund.

(i)Alleghany/Veredus Aggressive Growth Fund.

(j)Hotchkis & Wiley International Fund.

(k)Janus Worldwide Fund.

(l)Such other investments that Minntech may from time to time add to the Plan.

If an investment option becomes unavailable, Minntech may replace the option
with one that maintains similar investment characteristics. Minntech may in its
sole discretion add additional options or delete options at any time.

    4.3  Account Information.  The selection of investments by which adjustments
to the Participant's accounts will be determined shall be solely for the purpose
of establishing a method of calculating the adjustments in such accounts and
shall not obligate Minntech to set aside any assets or to invest any assets it
may set aside in such investment or in any particular type of investment.
Adjustments shall be determined in each fund by Minntech no less often than
annually, and Minntech's determination shall be final. Minntech shall provide
each Participant with a report of the account values as of the end of each Plan
Year, or more frequently.

    Sec. 5.  Distributions From Accounts.  

    5.1  Termination with Minntech.  Following termination of employment or
directorship with Minntech, the Participant shall receive cash distribution of
his or her accounts at the time and in the manner specified by the Participant
under Sec. 5.2.

    5.2  Timing and Form of Distribution.  At the time of initial enrollment in
the Plan, Participants shall elect to have their accounts distributed to them
(or their beneficiaries) at the times and in the manner provided below. Such
elections shall be made in writing and are irrevocable.

4

--------------------------------------------------------------------------------

(a)Participants may elect to have distributions commence at the following times:

(1)In the calendar year of the Participant's termination of employment or
directorship with Minntech.

(2)In the calendar year following the Participant's termination of employment or
directorship with Minntech.

(3)Following the fifth anniversary of the Participant's termination of
employment or directorship with Minntech.

(4)In the calendar year in which there occurs the later of (i) the Participant's
60th birthday, or (ii) the Participant's termination of employment or
directorship with Minntech.



(b)Participants shall elect to have their accounts distributed in one of the
following forms, subject to approval by Minntech:

(1)A single lump sum.

(2)Distribution in substantially equal quarterly installments ranging from two
to 10 years.

Lump sum distributions shall be paid on the 15th day of the first calendar
quarter immediately following the date the applicable event specified in
subsection (a) occurs. Installment payments shall also commence on the same
date, with succeeding amounts paid on the 15th day of each calendar quarter
thereafter until paid in full. The amount of each installment shall be
determined by dividing the total of the Participant's accounts by the number of
installments remaining to be paid, including the current installment. During the
installment period, earnings or losses on all unpaid amounts shall be credited
in accordance with the Participant's deemed investment election at the
commencement of payments.

(c)Notwithstanding the foregoing, if a Participant had less than five years of
employment or directorship with Minntech at the time the termination of
employment or directorship occurs, the entire benefit under the Plan shall be
paid in a lump sum on the earlier of (i) the date payments are to commence under
subsections (a) and (b), or (ii) January 15th of the year following the calendar
year in which the termination of employment or directorship occurred.

    5.3  Distribution to Beneficiary.  If the Participant is deceased, the
distribution shall be payable to the beneficiary of the Participant in the form
payable to the Participant hereunder. Minntech, in its sole discretion, may
accelerate the payment of benefits under this Plan to the Participant's
beneficiary.

    Sec. 6.  Distributions for Financial Hardship.  Participants may withdraw
any portion of their accounts without regard to the provisions of Sec. 5 in the
event the Participant, in the sole discretion of Minntech, has incurred, or will
incur, an immediate and heavy financial hardship.

(a)A distribution based upon financial hardship shall not exceed the amount
required to meet the immediate financial need created by the hardship and not
reasonably available from other resources of the Participant. A "financial
hardship" for purposes of this section must involve an unforeseeable emergency
that is caused by events beyond the control of the Participant.

(b)An application for a distribution pursuant to this section shall be made in
writing and delivered to the chief financial officer of Minntech. Minntech may
require the submission of such supporting documentation as it deems necessary
and shall render its final and conclusive decision on such applications.

    Sec. 7.  Funding.  Nothing in this Plan shall be construed as permitting a
Participant or beneficiary to claim any security for the fulfilling of the
obligations of Minntech hereunder, and the Participant or beneficiary shall look
only to the general assets of Minntech for the satisfaction of Minntech's
obligations. Minntech is not required to invest in any property to secure its
obligations

5

--------------------------------------------------------------------------------

under this Plan. If Minntech should invest in property to fund its obligations
under this Plan, Minntech shall be the sole owner of such property, and the
Participant, beneficiary and estate shall have no rights in said property. If
Minntech obtains an insurance contract in connection with its obligations under
this Plan, the Participant shall cooperate with Minntech and shall execute any
documents reasonably requested by Minntech to obtain such insurance.

    Sec. 8.  Designation of Beneficiary.  Each Participant shall file with
Minntech a written designation of the person or persons to receive the benefits
under this Plan in the event of the Participant's death. This right of the
Participant shall include the right to name and change primary and contingent
beneficiaries. Any designation of beneficiaries shall be effective only when
filed by the Participant in writing with Minntech during the Participant's
lifetime. In the absence of such written designation, or if all the
beneficiaries so named predecease the Participant, the individuals in the first
of the following classes in which there is a survivor, share and share alike,
shall be considered the designated beneficiary:

(a)The Participant's spouse, if surviving, with unpaid amounts at the spouse's
death payable to the spouse's estate or as otherwise designated by the spouse.

(b)The Participant's surviving children and surviving issue of deceased
children, such issue of deceased children taking by right of representation.

(c)The Participant's estate.

    Sec. 9.  Claims Procedure.  

    9.1  Claims Procedure and Review.  A Participant or beneficiary may make a
claim for Plan benefits within the time and in the manner described herein. Such
claim shall be made within 60 days after the claim arises by filing a written
request with the chief financial officer of Minntech. The claim shall be
determined by Minntech within 90 days after the receipt of the written claim.
Notice of Minntech's decision shall be communicated to the claimant in writing.
If the claim is denied, the notice shall include the specific reasons for the
denial (including reference to pertinent Plan provisions), a description of any
additional material or information necessary for Minntech to reconsider the
claim, the reasons for any of such additional material or information, and an
explanation of the review procedure.

    9.2  Appeal.  The claimant or a duly authorized representative may, within
60 days after receiving such written notice, request the president of Minntech
to review Minntech's decision. The president shall afford the claimant a hearing
and the opportunity to review all pertinent documents and submit issues and
comments orally or in writing and shall render a review decision in writing
within 60 days after receipt of request for review. The review proceeding shall
be conducted in accordance with the rules and regulations adopted from time to
time by the president of Minntech.

    9.3  Attorneys' Fees and Costs of Litigation.  If a Participant or
beneficiary who has exhausted the above claims procedure subsequently brings an
action in court and receives a final judgment that he or she is entitled to a
greater benefit than Minntech had determined, Minntech shall reimburse the
individual for all reasonable attorneys' fees and related costs incurred in
obtaining and enforcing the judgment.

    Sec. 10.  Miscellaneous.  

    10.1  Liability.  No officer of Minntech shall be personally liable by
virtue of any contract, agreement or other instrument made or executed by the
officer or on his or her behalf as an officer, nor for any mistake or judgment
made by such officer or any other officer, nor for any negligence, omission or
wrongdoing of any other officer or of anyone employed by Minntech, nor for any
loss, unless resulting from his or her own gross negligence or willful
misconduct. In addition, Minntech does

6

--------------------------------------------------------------------------------

not assure or guarantee the tax consequences of benefits provided hereunder or
other matters beyond its control.

    10.2  Title to Assets.  No Participant or former Participant shall have any
legal or equitable right or interest in any funds set aside by Minntech or in
any assets in which Minntech may invest, from time to time, to cover its
obligations under this Plan.

    10.3  Amendments.  Minntech reserves the right to amend or modify, in whole
or in part, any or all of the provisions of this Plan at any time by action of
the Board or by a written instrument executed by the president of Minntech;
provided, however, that no amendment or modification shall be made which will
deprive any Participant or any Participant's beneficiary of any vested benefits
to which he or she is entitled under the Plan. Notwithstanding the foregoing,
the amendment can alter the deemed investment options under Sec. 4 with respect
to periods after the date the amendment is adopted, both for future deferrals
and for amounts deferred in past.

    10.4  Termination.  Continuation of the Plan is not a contractual obligation
of Minntech, and the right is reserved by Minntech to reduce, suspend or
discontinue the Plan at any time by action of the Board or by written instrument
executed by the president of Minntech. However, no such reduction, suspension or
discontinuance shall deprive any Participant or beneficiary of any benefits that
become vested under the Plan prior to the termination, but may alter future
deemed investments as provided in Sec. 10.3.

    10.5  Assignment and Levy.  The Plan is for the benefit and protection of
the Participants and their beneficiaries and the rights, privileges and benefits
herein conferred shall not, to the extent permitted by law, be subject to
alienation, assignment, pledge, levy, attachment, garnishment or other legal
process or in any manner anticipated, encumbered, committed, withdrawn or
surrendered, and neither shall the same be subject or liable in any way for
debts, contracts, or agreements or other claims of creditors of such
Participants or their beneficiaries whether such claims are now contracted or
may hereafter be contracted or incurred.

    10.6  Participant's Rights.  The establishment of this Plan shall not create
any legal or equitable right against Minntech unless such right is specifically
provided for in this Plan. Furthermore, nothing in this Plan shall be construed
as giving a Participant the right to be retained in the employment of Minntech,
and a Participant shall remain subject to discharge at any time to the same
extent as if this Plan had not been adopted.

    10.7  Incompetency.  Every person receiving or claiming benefits under this
Plan shall be conclusively presumed to be mentally competent until the date on
which Minntech receives a written notice in a form and manner acceptable to
Minntech that such person is incompetent and that a guardian, conservator or
other person legally vested with the care of his or her estate has been
appointed. In such event, Minntech may direct payments of benefits to such
guardian, conservator or other person legally vested with the care of the
person's estate and any such payments so made shall be a complete discharge of
Minntech to the extent so made.

    10.8  Notices.  Notices required by this Plan to be given to Minntech or a
Participant shall be in writing and shall be considered to have been duly given
or served if personally delivered, or sent by first class, certified or
registered mail.

    10.9  Severability.  The invalidity or partial invalidity of any portion of
this Plan shall not invalidate the remainder thereof, and said remainder shall
remain in full force and effect.

    10.10  Release.  Any payment to or for the benefit of any Participant or
beneficiary in accordance with the provisions hereof shall, to the extent
thereof, be in full satisfaction of all claims hereunder against Minntech.

7

--------------------------------------------------------------------------------

    10.11  Withholding of Taxes.  The benefits payable under this Plan shall be
subject to the deduction of any federal, state or local income taxes or other
taxes which are required to be withheld from such payments by applicable laws
and regulations.

    10.12  Governing Law.  Construction and administration of this Plan shall be
governed by the laws of the State of Minnesota, except to the extent such laws
are preempted by federal law.

    MINNTECH CORPORATION  
   
   
   
   
   
   
      By                

--------------------------------------------------------------------------------

        Its                

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



QUICKLINKS

MINNTECH CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
